867 So.2d 603 (2004)
Jimmy Lee NEWSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-2408.
District Court of Appeal of Florida, Second District.
March 5, 2004.
James Marion Moorman, Public Defender, and Pamela H. Izakowitz, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Anne Sheer Weiner, Assistant Attorney General, Tampa, for Appellee.
ALTENBERND, Chief Judge.
Jimmy Lee Newson challenges his judgment and sentence for burglary, aggravated assault, and petit theft. We affirm in all respects except for the written judgment, which we remand for correction of a scrivener's error.
The trial court orally imposed concurrent sentences of ten years' imprisonment. The written judgment, however, reflects consecutive sentences for a total of twenty years' imprisonment. The State admits that the written sentence is inconsistent with the oral pronouncement. This error is not the result of a judicial determination, but rather a scrivener's error in the preparation of the written document. See Fla. R. Crim. P. 3.800 court commentary. Accordingly, we remand with directions that this scrivener's error be corrected.
Affirmed; remanded to correct scrivener's error.
SILBERMAN and COVINGTON, JJ., concur.